DETAILED ACTION

This office action is in response to Remarks and Amendments After Final filed July 5, 2022 in regards to a 371 application filed August 29, 2019 of PCT/US2018/005913 filed February 20, 2018 claiming priority to foreign application JP2017-039817 filed March 2, 2017.  Claims 1 has been amended. Claims 2 and 9-10 have been cancelled without prejudice. Claims 1, 3-8, and 11-14 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest references: Burguette et al. (US 4,671,999).
Burguette et al. disclose protective lubricant coatings for thin film magnetic recording media comprising perfluoropolyethers with chemical groups comprising an ethylenically carbon-carbon double bond at both terminals. Burguette et al. disclose the chemical groups at both terminals comprising an ethylenically carbon-carbon double bond of (meth)acryloyl and/or (meth)acryloyloxy groups.
However, Burguette et al. do not teach or fairly suggest the claimed lubricant for a magnetic medium comprising a fluorine-containing ether compound in which a group having an ethylenic carbon-carbon double bond is disposed at one terminal of a polyfluoroalkyl polyether chain and a hydroxyl group is disposed at the other terminal. Burguette et al. disclose both terminals comprising ethylenic carbon-carbon double bonds.  
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763